Citation Nr: 1023398	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  November 2007 and March 2008 rating 
decisions by the Department of Veterans Affairs (VA), 
Lincoln, Nebraska, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking a compensable initial rating for 
bilateral hearing loss.  The RO granted service connection 
for bilateral hearing loss in a March 2008 rating decision 
and assigned an evaluation of 0 percent.

The Veteran's most recent VA audiological examination was in 
October 2007, almost three years ago.  In that examination, 
the examiner's rationale and reasoning focused on service 
connection in relation to bilateral hearing loss and not on a 
higher rating.  Another examination by the Veteran's private 
physician in January 2008 also only discussed the results of 
the examination in terms of establishing service connection 
for bilateral hearing loss.  Both of these examinations are 
inadequate for an increased rating claim, not only for their 
lack of discussion as it pertains to increased rating, but 
also because they were over two and half years ago.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra schedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

The Board also notes that the Veteran's representative 
specifically asked the Board to consider remanding the issue 
for a current audiological test in a May 2010 statement.  
Based on the foregoing, the Board finds a new examination is 
necessary to determine the current severity of this service-
connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner.

The VA audiologist must fully describe the 
functional effects caused by a hearing 
disability in his or her final report in 
accordance with the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

2.  After the above development has been 
completed, adjudicate the claim for an 
initial compensable rating for bilateral 
hearing loss.  If the benefit sought 
remains denied, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


